IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 98-10951
                           Summary Calendar


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

LUIS V. LOPEZ,

                                           Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 3:97-CR-257-12-G
                       --------------------
                           July 23, 1999

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Luis V. Lopez appeals his sentence for conspiracy to possess

cocaine, cocaine base, and marijuana with the intent to

distribute.    The Government contends that Lopez waived the right

to appeal his sentence.    Lopez argues that his waiver was not

informed, that a variance between the oral sentence and the

written judgment requires a remand, and that the sentencing court

erred in figuring the drug quantity his offense involved.

     The Government has moved under Fed. R. App. P. 10(e) to

supplement the record with three documents--a copy of the plea


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-10951
                                  -2-

agreement that it says replaced an earlier version contained in

the record; a docket sheet of one of Lopez’s codefendants, his

wife; and what it calls a “corrected” page of the sentencing

transcript.   Lopez opposes the motion, but his argument

specifically addresses only the sentencing transcript.     The

Government’s motion is GRANTED as to the other two documents.

     The Government’s motion indicates that in response to

Lopez’s claim of a variance in the oral sentence and the written

judgment, the court reporter reviewed her notes and submitted a

corrected page.     The new page shows Lopez being sentenced, as

indicated by the written judgment, to 324 months in prison; the

page contained in the original transcript showed Lopez being

sentenced to 224 months in prison.     Under 28 U.S.C. § 753(b), a

transcript certified by the court reporter is “deemed prima facie

a correct statement of the testimony taken.”     The statute

instructs that “[n]o transcripts . . . shall be considered as

official except those made from the records certified by the

reporter.”    Id.   Because the Government has provided us with no

indication that the new page has been “certified by the

reporter,” the new page cannot be “considered as official.”

Accordingly, the motion to supplement is DENIED as to the new

page of the transcript.

     The Government argues that Lopez waived the right to appeal

his sentence.   The plea agreement between the parties contained

an express waiver of the right.     At rearraignment, however, when

the district court first broached the subject, Lopez asked the

court to state again what he was waiving.     When the court
                             No. 98-10951
                                  -3-

explained that Lopez was waiving the right to appeal his

sentence, Lopez responded by asking, “Well, if I can fight it, I

can appeal it as a motion?”    The judge said that Lopez’s

understanding was correct.

     A defendant may waive the statutory right to take an appeal.

United States v. Melancon, 972 F.2d 566, 567 (5th Cir. 1992).

Such a waiver must be informed and voluntary.       Id.   When a plea

agreement contains a waiver-of-appeal provision, “the special

attention of the district court” is required because the

defendant is “giv[ing] up the very valuable right to correct a

district court’s unknown and unannounced sentence.”        United

States v. Baty, 980 F.2d 977, 979 (5th Cir. 1992).        If a

defendant receives “no satisfactory explanation” of the

consequences of the waiver, it will be ineffective.        Id.

     Lopez’s colloquy with the district court indicates that he

did not understand the waiver-of-appeal provision.        The statement

“if I can fight it, I can appeal it as a motion?” reveals that he

believed he still had some ability to appeal his sentence, and

the district court failed to correct this misunderstanding.         The

Government argues that Lopez’s statement might have been an

attempt to restate the rights he knew he was waiving.       At best,

however, the statement was ambiguous.       Because the district court

provided “no satisfactory explanation” of the waiver, we hold

that the waiver was ineffective and reach the merits of Lopez’s

appeal.

     Lopez argues that variance between the written judgment and

the oral sentence requires a remand for resentencing.       When the
                             No. 98-10951
                                  -4-

oral sentence has been found to be in direct conflict with the

written judgment, the court has remanded for resentencing to the

oral sentence.   United States v. Shaw, 920 F.2d 1225, 1231 (5th

Cir. 1991).   When the oral sentencing was found to be ambiguous,

the court has looked to the written judgment for evidence of the

intent of the sentencing court.    Schurmann v. United States, 658
F.2d 389, 390 (5th Cir. Unit A 1981).       See also United States v.

Bonanno, 146 F.3d 502, 511 (7th Cir. 1998).

     As noted, a transcript “certified by the reporter . . .

shall be deemed prima facie a correct statement of the testimony

taken and proceedings had.”    28 U.S.C. § 753(b).    The certified

transcript of the sentencing hearing indicates that Lopez was

sentenced to 224 months in prison.    The certified transcript also

makes clear, however, that the court determined that Lopez’s

guidelines range was 324-405 months, the range calculated in the

presentence report.   There is no indication that the district

court was contemplating a downward departure and certainly not a

departure of 100 months.   If the district court had been

considering a downward departure, it would have been required to

give notice of the possibility to the Government.       United States

v. Pankhurst, 118 F.3d 345, 357 (5th Cir. 1997).      The oral

sentence of 224 months cannot be reconciled with the remainder of

the sentencing transcript.

     Because the transcript of Lopez’s sentencing is ambiguous,

we look to the written judgment for evidence of the sentencing

judge’s intent, which is controlling.       Schurmann, 658 F.2d at

390-91.   The district court’s failure to give notice of any
                             No. 98-10951
                                  -5-

downward departure as well as its statements at sentencing, which

indicate that no downward departure was being made, suggest that

Lopez’s sentence should have been within the guidelines range of

324-405 months, the range the court specifically stated it would

use.    The written judgment imposed a sentence of 324 months.

Thus, when read in conjunction with the sentencing transcript,

the written judgment makes clear that the court’s intent was to

sentence Lopez to 324 months in prison.     As in Schurmann, there

is no direct conflict between the written judgment and the oral

sentencing; the written judgment “merely clarifies” an ambiguous

sentencing.    Id. at 391.   Accordingly, we reject Lopez’s argument

that the case should be remanded for resentencing to the oral

sentence.

       Lopez argues that the district court erred in determining

the drug quantities that his offense involved.    In the

presentence report (PSR), the probation officer determined that

Lopez’s offense involved 3.3 kilograms of cocaine base, 7.2

kilograms of cocaine, and 56.32 kilograms of marijuana.    The

amount of cocaine base was “a conservative estimate,” made by a

special agent involved in the case, based on the sale of 100

“dime rocks” per day from May 2, 1996, through January 23, 1997.

The district court adopted this finding.

       Legal conclusions made by a sentencing court are reviewed de

novo, while findings of fact are reviewed for clear error.

United States v. Fitzhugh, 984 F.2d 143, 146 (5th Cir. 1993).      A

PSR generally bears sufficient indicia of reliability to be

considered as evidence by a sentencing judge.     United States v.
                            No. 98-10951
                                 -6-

Narviz-Guerra, 148 F.3d 530, 537 (5th Cir.), cert. denied, 119
S. Ct. 601 (1998).    Information in a PSR that is based on the

results of a police investigation is sufficiently reliable for

sentencing purposes.    United States v. Vela, 927 F.2d 197, 201

(5th Cir. 1991).    A defendant bears the burden of showing that

information in a PSR is unreliable or untrue.    United States v.

Vital, 68 F.3d 114, 120 (5th Cir. 1995).

       As the district court observed, a determination that Lopez’s

offense involved 3.3 kilograms of cocaine base--or as little as

half that amount--was sufficient to justify the maximum offense

level of 38 under U.S.S.G. § 2D1.1.    The estimate that Lopez’s

offense involved at least 3.3 kilograms of cocaine was

sufficiently reliable because it was based on the results of

police investigation into the conspiracy.    See Vela, 927 F.2d at

201.    Lopez provided the district court with no evidence to rebut

the estimate of 3.3 kilograms of cocaine base.    He did argue that

it was error to include any drugs sold after January 23, 1997,

but the figure of 3.3 kilograms was expressly computed based on

that ending date.    Lopez has not met his burden of showing error

in the drug quantities found by the district court.

       Lopez argues that the district court did not determine that

the entire drug quantity was in furtherance of the conspiracy or

that the amount was reasonably foreseeable to him.    The PSR,

however, found that Lopez and his wife owned the “trap” house

where the 3.3 kilograms of cocaine base was sold and that Lopez

arranged for the purchase, sale, and delivery of the drugs sold

from the house.    The district court adopted these findings.
                             No. 98-10951
                                  -7-

Lopez has pointed to no evidence indicating that these findings,

or any others, were error.

          MOTION TO SUPPLEMENT GRANTED IN PART AND DENIED IN

PART; SENTENCE AFFIRMED.